Citation Nr: 0906200	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Naomi Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied service connection for 
Reiter's syndrome.

This case was previously before the Board in January 2006.  
The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In February 2004, the Veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  In letters 
dated November and December 2008, the Veteran was asked 
whether he desired another personal hearing before a Member 
of the Board pursuant to 38 C.F.R. § 20.707 (which provides 
that the Board member who conducted the Travel Board hearing 
shall participate in making the final determination of the 
claim).  By correspondence dated January 2009, he requested a 
new hearing before a Veterans Law Judge at the RO in New 
Orleans, Louisiana and indicated that his incarceration would 
finish on February 28, 2009.  Accordingly, the Board finds 
that this matter must be remanded to schedule the Veteran for 
a Travel Board hearing. 

Additionally, in a January 2006 remand, the Board found that 
a VA examination was necessary to decide the Veteran's claim 
for service connection for Reiter's syndrome.  To date, the 
AMC has been unsuccessful in scheduling the requested 
examination because the Veteran has been incarcerated in a 
Louisiana Department of Corrections facility.  The veteran 
has indicated that his incarceration will be finished on 
February 28, 2009.  Therefore, another attempt to schedule 
him for an examination should be made.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO.  
Notify the appellant and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b).

2.  Arrange for the Veteran to undergo a 
VA examination to determine the nature and 
etiology of any current Reiter's syndrome.  
All necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be reviewed by the examiner 
and the report should note that review.  
The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
Reiter's syndrome, if found, is related to 
the Veteran's period of active service, 
including as a result of exposure to Agent 
Orange in service?  A complete, detailed 
rationale is requested for the opinion.

3.  Then, readjudicate the claim.  If the 
decision is adverse the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

